Citation Nr: 0713399	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-36 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

On the veteran's VA Form 9, dated in October 2004, he 
requested a hearing before a member of the Board at a local 
VA RO.  In subsequent correspondence, dated in October 2004, 
the veteran withdrew his request.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected diabetes mellitus 
requires the veteran to use insulin and adhere to a 
restricted diet, but does not require him to regulate his 
activities.


CONCLUSION OF LAW

The schedular criteria for a higher initial rating in excess 
of 20 percent for service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.120, Diagnostic Code 7913 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in April 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected diabetes mellitus.  The RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.   

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service connected 
disabilities.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
since the veteran filed his claim for an increased rating in 
April 2004, he has submitted both lay and medical evidence 
describing current symptomatology and associated with his 
disability.  In his notice of disagreement, dated in August 
2004, the veteran described the severity of his diabetes and 
cited the specific criteria needed to obtain a higher rating 
for the service-connected disability.  Thus, it is clearly 
demonstrated that the veteran understood the types of degree 
of disability rating evidence needed to substantiate the 
claim.  

Regarding the inadequate notification to the veteran that an 
effective date for the award of benefits will be assigned, 
the Board finds that the veteran has not been prejudiced by 
this either.  The claim for an increased rating for diabetes 
mellitus is being denied, thus no effective date will be 
assigned and there is no possibility of prejudice to the 
veteran from this claim.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and treatment records from the Black Hills VA Medical 
Center (VAMC).  In correspondence dated in April 2004, the 
veteran indicated that he received all of his health care at 
that facility.  The RO also provided the veteran with a VA 
examination for the purpose of determining the severity of 
his service-connected diabetes mellitus.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

The veteran has been assigned a 20 percent rating for 
service-connected diabetes mellitus type II under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  
Under this code, a 20 percent rating is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A higher rating of 
40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.  
Id.  

Analysis

The Board has reviewed the evidence of record, which consists 
of both medical and lay evidence.  The medical evidence 
consists of treatment notes from VAMC Black Hills, dated from 
May 2003 to October 2004, and a VA examination report, dated 
in May 2004.  The lay evidence consists of various statements 
submitted by the veteran.  Upon reviewing this evidence, the 
Board finds that the current evaluation of 20 percent under 
Diagnostic Code 7913 accurately reflects the extent of the 
veteran's disability and that a higher rating is not 
warranted.  

The medical evidence shows that beginning in March 2004, the 
veteran's diabetes mellitus has required the use of insulin.  
The medical evidence also shows that the veteran has been 
placed on a restricted diet because of his diabetes mellitus.  
The medical evidence does not show, however, that the veteran 
has been medically instructed to regulate or restrict his 
activities due to problems controlling his blood sugar, i.e. 
a regulation of his activities due to diabetes mellitus.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2006).   

In his VA Form 9, dated in October 2004, the veteran asserted 
that a 40 percent rating was warranted because his VA doctor 
recorded in his notes that the veteran needed to watch his 
"exertion" and check his blood sugars more often.  The 
veteran stated that this was "regulation of activity."  The 
Board has reviewed the VAMC treatment records, but they do 
not support his assertion.  In a progress note dated in 
October 2004, Dr. S.M. stated that he advised the veteran to 
decrease his calorie intake and exercise regularly, 
especially to lose weight that he had gained since starting 
insulin.  The rest of the VAMC treatment records are negative 
for evidence that the veteran has been instructed to regulate 
or restrict activities as a result of his diabetes mellitus.

The VA examination report also fails to support the grant of 
an increased rating.  In that report, D.K., Physician's 
Assistant - Certified (PA-C), stated that the veteran 
exercised four times in a week and continued to drive a car.  
D.K. found that there were no complications associated with 
his diabetes mellitus at that time.

There is no medical evidence of record that the veteran has 
limited his activities in response to any prescribed 
treatment to manage the diabetes mellitus.  The medical 
records instead indicate that the veteran's medical providers 
have encouraged him to exercise rather than to restrict his 
activities as would be required for a 40 percent rating.  


ORDER

An increased rating for service-connected diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


